DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on 08/06/2021. Claims 1, 6-7, 10-11, 13, 16-17 and 19-20 have been amended. Claims 2-3, 9 and 18 have been canceled without prejudice. Claims 21-22 have been added. Claims 1, 4-8, 10-17 and 19-22 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park, (US 2017/0250605 A1), hereinafter refer to as Park, in view of Kurabayashi et al., (US 8,896,638 B2), hereinafter refer to as Kurabayashi.
         Regarding claim 16, Park discloses an image display apparatus comprising: 

a power supply (500, fig.1) comprising a converter (540, fig.3) including at least one switching element (fig.5A) and configured to supply power to the display and a controller (520, fig.3) configured to control the converter (section 0175, as shown in fig.3), wherein the power supply is configured to output DC power by converting a level of input power based on a switching operation of the at least one switching element (as shown in fig.5A), and wherein the power supply is configured to operate in a first mode or a second mode (section 0148), wherein in the first mode the switching operation is continuously performed by the at least one switching element, and in the second mode the switching operation is discontinuously performed by the at least one switching element (section 0148).
         But Park fails to specifically disclose wherein the controller is further configured to determine the mode of operation as the second mode based on a black area accounting for a predetermined percentage or more of an area of an image displayed on the display as claimed. 
          However Kurabayashi teaches of a display device comprising different modes operation, wherein the mode of operation as the second mode based on a black area accounting for a predetermined percentage or more of an area of an image displayed on the display (col.9, lines 6-24). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Kurabayashi’s backlight brightness correction section as shown in fig.1 because Kurabayashi provides the motivation it is capable of achieving 
         Regarding claim 17, the image display apparatus of claim 16, Kurabayashi further teaches wherein the controller is further configured to determine the mode of operation of the power supply as the first mode or the second mode according to the image displayed on the display (col.9, lines 6-24). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Kurabayashi’s backlight brightness correction section as shown in fig.1 because Kurabayashi provides the motivation it is capable of achieving the electrical power reduction and the image quality improvement in a well-balanced manner in the area control of the backlight can be provided (col.3, lines 37-42).
         Regarding claim 19, the image display apparatus of claim 16, Kurabayashi further teaches wherein a duration of operation in the second mode is increased as a percentage of the black area of the area of the image is increased (col.9, lines 6-36). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Kurabayashi’s backlight brightness correction section as shown in fig.1 because Kurabayashi provides the motivation it is capable of achieving the electrical power reduction and the image quality improvement in a well-balanced manner in the area control of the backlight can be provided (col.3, lines 37-42).
Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kurabayashi, and in further view of Niikura (US 2018/0336840 A1), hereinafter refer to as Niikura.
         Regarding claim 20, Park in view of Kurabayashi discloses and teaches of an image display apparatus comprising controller is configured to control the apparatus operation in different modes as shown above. But Park and Kurabayashi fail to specifically disclose wherein the controller is further configured to: determine the mode of operation as the first mode based on the image displayed on the display is being a still image; and determine the mode of operation as the second mode based on the image displayed on the display is-being a moving image as claimed. 
          However Niikura teaches of a display device comprising an arithmetic unit (620, fig.6) wherein the unit is configured to: determine the mode of operation as the first mode based on the image displayed on the display is being a still image; and determine the mode of operation as the second mode based on the image displayed on the display is-being a moving image (section 0187). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Niikura’s arithmetic unit because Niikura provides the motivation it provides a novel display device with no loss of display quality and to suppress flickers at a low refresh rate with less consuming of the electrical power (section 0011).

7.     Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Niikura.
Regarding claim 21, Park discloses an image display apparatus comprising: 
a display (100, fig.1, section 0061); and 
a power supply (500, fig.1) comprising a converter (540, fig.3) including at least one switching element (fig.5A) and configured to supply power to the display and a controller (520, fig.3) configured to control the converter (section 0175, as shown in fig.3);
wherein the power supply is configured to output (DC) power by converting a level of input power based on a switching operation of the at least one switching element (as shown in fig.5A), and wherein the power supply is further configured to operate in a first mode or a second mode (section 0148), wherein in the first mode the switching operation is continuously performed by the at least one switching element.
          But Park fails to specifically disclose wherein the controller is further configured to: determine the mode of operation as the first mode based on an image displayed on the display is being a still image; and determine the mode of operation as the second mode based on the image displayed on the display being a moving image as claimed. 
          However Niikura teaches of a display device comprising an arithmetic unit (620, fig.6) wherein the unit is configured to: determine the mode of operation as the first mode based on the image displayed on the display is being a still image; and determine the mode of operation as the second mode based on the image displayed on the display is-being a moving image (section 0187). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Niikura’s arithmetic unit because Niikura provides the motivation it provides a novel display device with no loss of display 
         Regarding claim 22, the image display apparatus of claim 21, Niikura further teaches wherein a duration of operation in the second mode is increased as a percentage of a black area of the area of the image displayed on the display is increased (the black image can be gradually change, sections 0139, 0303). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Park’s to have Niikura’s arithmetic unit because Niikura provides the motivation it provides a novel display device with no loss of display quality and to suppress flickers at a low refresh rate with less consuming of the electrical power (section 0011).

Allowable Subject Matter
8.        Claims 1, 4-8 and 10-15 are allowed.

Response to Arguments
9.         Applicant’s arguments have been fully considered but they are moot in view of the new ground of rejections. Applicant has amended independent claims 1, 16 and added new independent claim 21. The limitation from claim 18 has been added to claim 16, and a new limitation has been added to claim 16 to modify “a controller configured to control the convert”, which has changed the scope of the invention was originally claimed. And the new limitations have been disclosed by the new prior arts as shown above. Please see above for more details.

Conclusion
10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/J.C./Examiner, Art Unit 2844